DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1, 3-22 and 24-27 have been presented for examination based on the amendment filed on 2/26/21.
Claims 2 and 23 are cancelled.
Claim 27 is new.
Claim 1 3-6 & 7-16, 24-26 & 17-19, 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20080305454 by Kitching et al, in view of US PGPUB No. 20020072027 by Chishti et al.
Claim 20 & 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kitching, in view of Chishti, further in view of US PGPUB No. 20020010568 by Rubbert et al.
This action is made Final.
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant amendments are considered and the rejection is updated. No new or specific arguments are presented for the prior art rejection other than general allegation that claims are not taught. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1 3-6 & 7-16, 24-26 & 17-19, 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20080305454 by Kitching et al, in view of US PGPUB No. 20020072027 by Chishti et al.
Regarding Claims 1, 7 (Updated 3/25/2021)
Kitching teaches a method of digital orthodontic treatment planning (Kitching: [0083]) and a non-transitory computing device readable medium having executable instructions executed by a processor to cause a computing device to perform a method of digital orthodontic treatment planning (Kitching: [0083] Fig.13 [0093]-[0095]), the method comprising: receiving an initial virtual dental model, the initial virtual dental model including first data from a first scan of a patient's dentition, the initial virtual dental model representing the patient's dentition at a first stage of an orthodontic treatment plan (Kitching: [0034] showing initial information from  a scan [0061][0065] – showing virtual model information – initial data set); generating a target virtual dental model by modifying the initial virtual dental model, the target virtual dental model representing a target outcome of a limited treatment goal for the patient's dentition (Kitching: Fig.10-11, [0073]-[0075] plan limited to specific teeth which is segmented as shown in Fig.10, Tooth_00, Tooth_01 etc. --- where each teeth can be addressed separately based on the mismatch between the teeth positions, thereby limited to specific teeth; [0087] molar movement), the limited treatment target goal being different than an ideal treatment goal with respect to an ideal dentition (Kitching: Fig,12C [0082] showing the limited treatment target goal as New final Arrangement, different than ideal treatment goal as initial Final Arrangement) ; assigning dental references to the target virtual dental model, the dental references residing at first locations (Kitching: [0071] -- -to identify positional differences between the current (as in [0063]) and planned (target virtual as in [0064])  would require positional dental reference on both set of teeth models at same location; also see [0062] reference point), the first locations defining features of the target outcome on the target virtual dental model (Kitching: [0073] [0074] as some reference on the previously [final] segmented teeth model; Also implicitly teaching first locations taught as interproximal1 (see in [0084]) or positional parameters (see in [0071]), see claim interpretation for dental reference & first locations); receiving a treatment outcome virtual dental model, the treatment outcome virtual dental model including second data from a second scan of the patient's dentition, the treatment outcome virtual dental model representing an actual outcome during or after implementing the limited treatment goal for the patient's dentition (Kitching:[0063] Fig.9 Steps 600-622, specifically 606 and 618 showing current teeth and previous teeth and planned teeth; [0063] “… The process starts in step 600, when current jaw data or "Current Teeth Image" is received. The current jaw data includes data representing an actual arrangement of the patients teeth following administration of appliances according to the original treatment plan….” Showing during the treatment, after following administration of appliances); mapping the dental references to second locations on the treatment outcome virtual dental model (Kitching:[0065]-[0069], see additional matching in [0070]-; comparing the first locations and the second locations to identify first differences between the target virtual dental model and the treatment outcome virtual dental model (Kitching:[0071] ); and determining a first individualized treatment index score for the treatment outcome virtual dental model using the first differences (Kitching:[0071] – additionally see Table 1 where the comparing takes the difference as a difference between the actual and planned distances in extrusion and intrusion in mm; reference is also made to interproximal reduction via the same procedure in [0084][0088]).
	Kitching does not specifically teach the dental references residing at first locations, although would be implicit in the interproximal reduction (IPR) as mapped above, Also see Fig.6 element 386.
	Chishti teaches the dental references residing at first locations (as presented via claim interpretation) (Chishti: Fig.12 [0041] “The system stops the movement when the relative positions of the teeth satisfy a predetermined target. In one example, the target is reached when the teeth fit the prescribed position without any inter-teeth gap...” – here the dental reference residing at first locations [plural] are at 490A & 490B – understood as inter-teeth-gap or interproximal distance).

    PNG
    media_image1.png
    366
    510
    media_image1.png
    Greyscale
 







	Chishti also teaches the ideal dentition based on a reference library of ideal virtual teeth (Chishti: [0044], Fig.4 “[0044] FIG. 4 is a flow chart illustrating a process for determining final position of the patient's teeth. The process of FIG. 4 identifies an ideal base model for the final position of the teeth that consists of an arch curve (step 250). This model can be selected from a suite of template models, derived from patients with ideal occlusion, or derived from patient under treatment (using casts, X-rays, a prescription, or data about the patient from other sources)….”) 
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to modify the teaching of Kitching with Chishti, as Chishti teaches specific implementation of IPR as inter-teeth-gap with multiple locations in a dental reference and is also directed to reduction of IPR or gap in the dental model (Chishti: [0041]; Kitching: [0071][0084][0088]). Further motivation to combine would be Kitching &Chishti are analogous art in the field of dental modeling for the purpose of dental alignment as evident from citation above (Chishti: [0041]; Kitching: [0078] [0071][0083]-[0084][0088]).
Regarding Claim 3
Chishti teaches mapping the dental references from the target virtual dental model to third locations on the initial virtual dental model (Chishti:[0044] (Also in accordance to applicant’s argument om remarks Pg. 12¶2)); dental reference according to [0041]); comparing the first locations and the third locations to identify second differences between the target virtual dental model and the initial virtual dental model (Chishti: [0050] comparing as matching, [0047] comparing could be PAR based or distance based --- distance as in 490A-490B in Fig.12); and determining a second individualized treatment index score for the initial virtual dental model using the second differences (Chishti: [0047] – “One index which may be used is the PAR (Peer Assessment Rating) index. In addition to PAR, other metrics such as shape-based metrics or distance-based metrics may be used…. From step 306, the process 300 determines whether additional index-reducing movements are possible (step 308). Here, all possible movements are attempted, including small movements along each major axis as well as small movements with minor rotations. An index value is computed after each small movement and the movement with the best result is selected. In this context, the best result is the result that minimizes one or more metrics such as PAR-based metrics, shape-based metrics or distance-based metrics…..However, by starting with the teeth in an almost ideal position, any decrease in the index should converge to the best result. In step 308, if the index can be optimized by moving the tooth, incremental index-reducing movement inputs are added (step 310) and the process loops back to step 306 to continue computing the orthodontic/occlusion index. [0041][0040][0038]). 
Regarding Claim 4 (Updated 3/25/2021)
Kitching teaches the first individualized treatment index score (Kitching:[0071] as mapped in claim 1, Also initial vs actual score can be done as second score as in [0064]). Chishti teaches the second individualized treatment score (Chishti: [0044][0050][0047]).
Kitching does not specifically teach comparing various scores.
Chishti teaches comparing the first individualized treatment index score and the second individualized treatment score (Chishti: [0047]); and determining an improvement of the treatment outcome virtual dental model relative to the target virtual dental model, the improvement based on the comparison of the first individualized treatment index score and the second individualized treatment score (Chishti: [0047] – “…In PAR, a score of zero would indicate good alignment, and higher scores would indicate increased levels of irregularity. The overall score is recorded on pre- and post treatment dental casts. The difference between these scores represents the degree of improvement as a result of orthodontic intervention and active treatment. The eleven components of the PAR Index are: upper right segment; upper anterior segment; upper left segment; lower right segment; lower anterior segment; lower left segment; right buccal occlusion; overjet; overbite; centerline; and left buccal occlusion. In addition to the PAR index, other indices may be based on distances of the features on the tooth from their ideal positions or ideal shapes….”). 
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to modify the teaching of Kitching with Chishti, as Chishti 
Regarding Claim 5
Kitching teaches wherein comparing the first locations and the second locations includes:  calculating a matching transform from at least a portion of  the target virtual dental model to at least a corresponding portion of the treatment outcome virtual dental model; and applying the matching transform to at least one of the dental references (Kitching:[0065]-[0070] matching algorithm, [0064] starting with  first locations on the initial final position according to the initial or previous treatment plan (e.g., Prescribed Tooth Arrangement), and second location on the actual final position).
Regarding Claim 6
Kitching teaches wherein comparing the first locations and the second locations includes projecting the at least one of the dental references from the at least the portion of the target virtual dental model to the at least the corresponding portion of the treatment outcome virtual dental model (Kitching: Fig.8 element 416 [0061] as visualizing the difference after comparing in 410, [0085] – visual differences). 

Regarding Claim 8
Chishti teaches wherein assigning the dental references to the target virtual dental model includes: assigning contact points to two adjacent teeth represented in the target virtual dental model, the two adjacent teeth having a space there-between (Chishti: Fig.12 [0041]); and using the contact points to model an interproximal relationship characterizing the limited treatment target goal (Chishti : [0041], inter proximal as inter-teeth-gap, Also see Kitching: Fig.6 element 386, [0084][0088] reducing interproximal distance as limited treatment target).
Regarding Claim 9
Chishti teaches wherein assigning the dental references to the target virtual dental model includes: assigning contact points to two adjacent teeth that are overlapped (Chishti: [0044] “…In step 254, the position and orientation of the teeth are adjusted so that the arch curve passes through the marker on each tooth and the teeth do not overlap….” [0058] “…The maxillary incisors overlap the mandibular incisors and the midlines of the arches match.”); calculating a translation for one of the two adjacent teeth such that as applied to the one of the two adjacent teeth the translation minimally separates the two adjacent teeth (Chishti: See Fig. , 9, [0098][0042]); applying the translation to the one of the two adjacent teeth; and using the contact points to model an interproximal relationship characterizing the limited treatment target goal (Chishti: [041] –“[0041] The system stops the movement when the relative positions of the teeth satisfy a predetermined target. In one example, the target is reached when the teeth fit the prescribed position without any inter-teeth gap…” – inter-teeth gap as interproximal relationship; Also see Kitching: Fig.6 element 386, [0084] [0071] - IPR).
Regarding Claim 10
Chishti teaches wherein assigning the contact points includes using oriented bounding box (OBB) tree based collision detection (Chishti: [0043][0046]). 
Regarding Claim 11
Chishti teaches wherein assigning the dental references to the target virtual dental model includes assigning contact points to two adjacent teeth that contact at a single point (Chishti: Fig.12, [0069][0064]). 
Regarding Claim 12 (Updated 3/25/2021)
Chishti teaches wherein assigning the dental references to the target virtual dental model includes: assigning a reference point to an ideal virtual tooth from the reference library of ideal virtual teeth (Chishti: See Fig. 4 ideal base model); creating corresponding landmarks on the ideal virtual tooth and a corresponding tooth from the target virtual dental model (Chishti: Fig.4 place markers on teeth); calculating a morphing function from the ideal virtual tooth to the corresponding tooth from the target virtual dental model (Chishti: Fig.5 Calculate occlusion index); and applying to the morphing function to the reference point on the ideal virtual tooth to assign the reference point to the corresponding tooth from the target virtual dental model (Chishti: Fig.4 adjust position of teeth, minimize index; [0046]). 
Regarding Claim 13
Chishti teaches wherein applying the morphing function includes using thin-plate spline based mapping to minimize an energy of a surface deformation associated with the morphing function (Chishti: Fig.10 the arch is interconnected using markers having small plate segments). 
Regarding Claim 14
Chishti teaches wherein mapping the dental references from the target virtual dental model to the treatment outcome virtual dental model includes: calculating a transform from a tooth of the target virtual dental model to a corresponding tooth of the treatment outcome virtual dental model (Chishti: [0050] final position transform applied to new teeth model); applying the transform to at least one of the dental references associated with the tooth of the target virtual dental model to transform the at least one of the dental references from the tooth of the target virtual dental model to the corresponding tooth of the treatment outcome virtual dental model (Chishti: Fig.7 apply position transform to new teeth). 
Regarding Claim 15
Chishti teaches wherein calculating the transform includes using an iterative closest point (ICP) algorithm (Chishti: [0032] algorithm iteratively revises the transformation (combination of translation and rotation) needed to minimize an error metric, usually a distance from the source to the reference point cloud, [0040]-[0042] 
Regarding Claim 16
Chishti teaches wherein mapping the dental references from the target virtual dental model to the treatment outcome virtual dental model further includes projecting the transformed at least one of the dental references to the corresponding tooth of the treatment outcome virtual dental model (Chishti: [0046] cusp features are pointed projections). 
Regarding Claim 24 (Updated 3/25/2021)
Christi teaches wherein generating the target virtual dental model comprises calculating a deviation from the ideal dental dentition (Chishti: [0047]-“… The overall score is recorded on pre- and posttreatment dental casts….” Pre would be initial or ideal (as in [0044]) and post would be target; also see [0046] & [0059] deviations).
Regarding Claim 25 (Updated 3/25/2021)
Kitching teaches wherein the target virtual dental model includes a first tooth and a second tooth adjacent the first tooth, wherein assigning the dental references to the target virtual dental model (Kitching: [0073]-[0074] & See Fig.6 element 386 showing the two teeth and distance there between). Kitching does not explicitly teach the remainder of limitation. 
Chishti teaches assigning dental reference points to the target virtual dental model, the dental reference points including a first point on the first tooth and a second point on the second tooth corresponding to the closest points between the first and second teeth of the target virtual dental model, wherein the first point and the second point are separated by a non-zero distance (Chishti: Fig. 12, here the dental reference residing at first locations [plural] are at 490A & 490B – understood as inter-teeth-gap or interproximal distance).

    PNG
    media_image1.png
    366
    510
    media_image1.png
    Greyscale
 







It would have been obvious to a person with ordinary skill in the art at the time the invention was made to modify the teaching of Kitching with Chishti, as Chishti teaches specific implementation of IPR as inter-teeth-gap with multiple locations in a dental reference and is also directed to reduction of IPR or gap in the dental model (Chishti: [0041]; Kitching: [0071][0084][0088]). Further motivation to combine would be Kitching &Chishti are analogous art in the field of dental modeling for the purpose of dental alignment as evident from citation above (Chishti: [0041]; Kitching: [0078] [0071][0083]-[0084][0088]).
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to modify the teaching of Kitching with Chishti because, as Noted Chishti does not teach dental references in the target model, however 
Regarding Claim 26 (Updated 3/25/2021)
The combination of Kitching (teaching the distance measuring on the final model and actual model (Kitching: [0061]-[0071]), and Chishti (how to measure distance in Fig.12) teaches the limitation below.
Specifically, Chishti teaches wherein assigning the dental references to the 
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to modify the teaching of Kitching with Chishti because, as Noted Chishti does not teach dental references in the target model, however Kitching teaches this as pointed above, and Chishti is prior art (circa 2002) to Kitching (2008), wherein anyone using Kitching would know how to computer distance based comparison (as detailed in Kitching: [0071] & Chishti: [0047]) using the dental references.
Regarding Claim 17 (Updated 3/25/2021)
Kitching teaches a system for digital orthodontic treatment planning (Kitching: [0083] Fig.13 [0093]-[0095]), the system comprising: a processor (Kitching: Fig.13 Element 702); and a memory storing data, the memory storing instructions executable by the processor (Kitching: Fig.13 Element 706 [0093-[0095]) to provide: a treatment module configured to create a target virtual dental model by modifying a received initial virtual dental model based on a limited treatment target goal of a dentition(Kitching: [0034] showing initial information from  a scan [0061][0065] – showing virtual model information – initial data set; Fig.4 flow), wherein the limited treatment target goal of the dentition is specific to the patient based on the received initial virtual dental model (Kitching: [0061] as selected final arrangement/planned arrangement, Also see [0064] as “…initial final position according to the initial or previous treatment plan (e.g., Prescribed Tooth Arrangement), or a planned successive tooth arrangement therebetween…”) and wherein the limited treatment target goal is different than an ideal treatment goal with respect to an ideal dentition (Kitching: Fig,12C [0082] showing the limited treatment target goal as New final Arrangement, different than ideal treatment goal as initial Final Arrangement), ;; a dental reference module configured to assign dental references to the target virtual dental model, the dental references residing at first locations (Kitching: [0071] -- -to identify positional differences between the current (as in [0063]) and planned (target virtual as in [0064])  would require positional dental reference on both set of teeth models , the first locations defining features of the target outcome on the target virtual dental model (Kitching: [0073] [0074] as some reference on the previously [final] segmented teeth model; Also implicitly teaching first locations taught as interproximal2 (see in [0084]) or positional parameters (see in [0071]), see claim interpretation for dental reference & first locations); a correlation module configured to map the dental references assigned to the target virtual dental model to the initial virtual dental model and to the treatment outcome virtual dental model (Kitching:[0065]-[0069], see additional matching in [0070]-[0071]); and a calculation module configured to calculate an individualized treatment index score for the treatment outcome virtual dental model according to one or more differences between the target virtual dental model and the treatment outcome virtual dental model based on the mapped dental references (Kitching:[0071] – additionally see Table 1 where the comparing takes the difference as a difference between the actual and planned distances in extrusion and intrusion in mm; reference is also made to interproximal reduction via the same procedure in [0084][0088]).
Kitching does not specifically teach the dental references residing at first locations, although would be implicit in the interproximal reduction (IPR) as mapped above, Also see Fig.6 element 386.
	Chishti teaches the dental references residing at first locations (as presented via claim interpretation) (Chishti: Fig.12 [0041] “The system stops the movement when the relative positions of the teeth satisfy a predetermined target. In one example, the target is reached when the teeth fit the prescribed position without any inter-teeth gap...” – here the dental reference residing at first locations [plural] are at 490A & 490B – understood as inter-teeth-gap or interproximal distance).

    PNG
    media_image1.png
    366
    510
    media_image1.png
    Greyscale
 







Chishti also teaches the ideal dentition based on a reference library of ideal virtual teeth (Chishti: [0044], Fig.4 “[0044] FIG. 4 is a flow chart illustrating a process for determining final position of the patient's teeth. The process of FIG. 4 identifies an ideal base model for the final position of the teeth that consists of an arch curve (step 250). This model can be selected from a suite of template models, derived from patients with ideal occlusion, or derived from patient under treatment (using casts, X-rays, a prescription, or data about the patient from other sources)….”) 
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to modify the teaching of Kitching with Chishti, as Chishti teaches specific implementation of IPR as inter-teeth-gap with multiple locations in a dental reference and is also directed to reduction of IPR or gap in the dental model 
Regarding Claim 18
Chishti teaches wherein: the dental references include contact points of anterior teeth (Chishti: [0051] teeth contact point; [0043] contact points, [0047] anatomical contact points being adjacent and degree of improvement, PAR, upper and lower anterior segments); and the calculation module is configured to calculate an alignment deviation of the patient's dentition based on the contact points of anterior teeth (Chishti: [0047] scores are summed). 
Regarding Claim 19
Chishti teaches wherein: the dental references include cusp tip points (Chishti: [0046] cusp features which are projections on chewing surfaces, associated with each tooth); and the calculation module is configured to calculate an arch length of the patient's dentition based on the cusp tip points (Chishti: [0046][0044][0064]). 
Regarding Claim 21
Chishti teaches wherein: the dental references include facial lines (Chishti: [0044] “…The curves can be designed so that they should pass through markers placed on the tooth's facial, lingual, or occlusal surface.”); and the calculation module is configured to calculate an arch curve of the patient's dentition based on the facial lines (Chishti: [0059] – occlusal interfacing through correct 
Regarding Claim 22
Chishti teaches wherein: the dental references include facial aspect of clinical crown (FACC) lines (Chishti: [0059]); and the calculation module is configured to calculate an angulation and an inclination of the patient's dentition based on the FACC lines (Chishti: [0059]).
----- This page is left blank after this line -----





Claim 20 & 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kitching, in view of Chishti, further in view of US PGPUB No. 20020010568 by Rubbert et al.
Regarding Claim 20
Kitching & Chishti do not teach the dental references include cuspid and molar widths; and the calculation module is configured to calculate an arch width of the patient's dentition based on the cuspid and the molar widths.
Rubbert teaches adjusting the shape of the arch, distance between cuspids, distance between molars and apply corrections, (Rubbert: [0089] and [0126]).
Motivation to combine Kitching & Chishti is as in Claim 17.
It would have been obvious to a person with ordinary skill in the art at the time the invention was made to modify the teaching of Chishti such that arch width (shape) based on the cuspid and the molar widths because Chishti teaches a treatment plan for positioning teeth, where a target teeth alignment is desired (Chishti: [0040]), and Rubbert suggests adjusting the shape of the arch, distance between cuspids, distance between molars and apply corrections, thus the shape of the arch is based on both the cuspids and the molar widths (Rubbert: [0126]).
	A person with ordinary skill in the art would have been motivated to make the modification to Chishti because the orthodontist quickly and efficiently design a treatment plan for a patient, furthermore a real time appliance design for real time communication of the treatment (Rubbert: [0012]).
Regarding Claim 23 (New)
Kitching teaches that target virtual dental model can deviate from initial target (Kitching: Fig.12C New final arrangement compared to Initial Final arrangement, [0081]-[0089] discussing deviations). 
Kitching does not discuss specifically what these deviations can includes a space between adjacent teeth or an overlap of adjacent teeth.
Chishti teaches the ideal dentition does not include a space between corresponding adjacent teeth or an overlap of corresponding adjacent teeth (Chishti: [0044] “….In step 254, the position and orientation of the teeth are adjusted so that the arch curve passes through the marker on each tooth and the teeth do not overlap. Optionally, the teeth can be made to contact each other in this step.…” at least showing no overlap and no gap (in contact as stated in optionally)).
Ruppert teaches the final position could end up with deviations can includes a space between adjacent teeth or an overlap of adjacent teeth, which can be specified in the virtual model (Ruppert: [0049] & Fig.25 See element Mesial gap size).
A person with ordinary skill in the art would have been motivated to make the modification to Chishti because the orthodontist quickly and efficiently design a treatment plan for a patient, furthermore a real time appliance design for real time communication of the treatment (Rubbert: [0012]). Additionally, motivation to combine would be that Kitching acknowledges as in Fig.12C and [0081]-[0091] that deviations during treatment would require reassessment and would end up in different place than initially intended (which is away from ideal model as described in 
Relevant Prior Art
US PGPUB No. 20020156652 by Sachdeva et al teaches A limits tab 340 allows a user to breakdown the tooth movement between observed and target stages into stages, such as 30 percent, 50 percent and 75 percent, and display the tooth positions for both arches at these positions. A differences tab 342 quantifies the differences (in terms of translation and rotation) between the observed and target stages for each tooth. The space management tab 344 permits the user to simulate extraction of one or more teeth and adjust the spacing between teeth in either arch.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Thursday, March 25, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Interproximal: situated or used in the areas between adjoining teeth (https://www.merriam-webster.com/dictionary/interproximal)	
        2 Interproximal: situated or used in the areas between adjoining teeth (https://www.merriam-webster.com/dictionary/interproximal)